MEMORANDUM **
Warren J. Darick appeals pro se the district court’s judgment dismissing his action for declaratory and injunctive relief, alleging the state denied him due process by filing tax hens against his property without notice, thereby preventing him from refinancing his home. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, Ass’n of Am. Medical Colleges v. United States, 217 F.3d 770, 778 (9th Cir.2000), and we affirm.
The district court properly held that the Tax Injunction Act, 28 U.S.C. § 1341, deprived it of jurisdiction because the state court system provided “plain, speedy, and efficient” remedies. See Jerron West, Inc. v. Cal. Bd. of Equalization, 129 F.3d 1334, 1338 (9th Cir.1997); Air Polynesia, Inc. v. Freitas, 742 F.2d 546, 548 (9th Cir.1984) (holding Hawaii law provides an adequate remedy under the Tax Injunction Act).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.